DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7, 11-14, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 11-13, 19 of Patent No. US 11,317,486 B2.
Below is the table of comparison between claims in cases involved in this double patenting rejection.
Differences are underlined. 

Subject Application Claim Text 
Application # 17/580,172 (hereafter ‘172)
Conflicting Patent Claim Text
US Patent # 11,317,486 (hereafter ‘486)
1. A color correction device, comprising: a computation engine including a processor and a memory coupled to the processor, the computation engine being configured to receive reference color data; a non-transitory computer readable medium containing a software application stored in the memory and configured to compute adjustment values needed to achieve the reference color data from a target color; and an output configured to output color corrected signals to light emitting diodes (LEDs) by shortening or lengthening duty cycles to adjust color combinations.
1. A color correction device, comprising: a computation engine including a processor and a memory coupled to the processor, the computation engine being configured to receive reference color data; a non-transitory computer readable medium containing a software application configured to compute adjustment values needed to achieve the reference color data from a target color; and an output configured to output color corrected signals to light emitting diodes (LEDs) to achieve a reference color associated with the reference color data from the target color of the LEDs for color matching control between two or more LED arrays within an environment, wherein the computation engine predicts how much a duty cycle of each color is increased or decreased to achieve uniform color appearance between the two or more LED arrays.
2. The color correction device as recited in claim 1, wherein linear algebra and matrix operations are used to predict the shortening or lengthening of the duty cycles.
2. The color correction device as recited in claim 1, wherein the computation engine performs linear algebra and matrix operations to predict how much the duty cycle of each color is increased or decreased to achieve the uniform color appearance between the two or more LED arrays.
3. The color correction device as recited in claim 1, wherein the LEDs are assembled into one or more LED panels.
3. The color correction device as recited in claim 1, wherein the computation engine computes panel vectors for a reference panel of LEDs that provides the reference color data and a target panel of LEDs and alters duty cycles of the target panel of LEDs to match the reference color of the reference panel.
4. The color correction device as recited in claim 3, wherein the shortening or lengthening of the duty cycles of at least one of the one or more LED panels causes all the LED panels to produce a same perceived color.
5. The color correction device as recited in claim 1, wherein the computation engine computes panel vectors for a reference panel of LEDs and a target panel of LEDs based on measured panel data and alters the duty cycles of the target panel LEDs to match the reference color of the reference panel.
5. The color correction device as recited in claim 3, wherein the shortening or lengthening of the duty cycles of at least one of the one or more LED panels causes the one or more LED panels to produce an originally intended color.
5. The color correction device as recited in claim 1, wherein the computation engine computes panel vectors for a reference panel of LEDs and a target panel of LEDs based on measured panel data and alters the duty cycles of the target panel LEDs to match the reference color of the reference panel.
6. The color correction device as recited in claim 3, wherein the color correction device derives adjustment values for its calculations from a color sensor, the color sensor including an optoelectronic device that records the brightness values of red, green, and blue light independently.
6. The color correction device as recited in claim 5, wherein the color correction device includes an optical sensor and the measured panel data is measured by the optical sensor.
7. The color correction device as recited in claim 3, wherein the adjustment values are stored on respective LED panels.
7. The color correction device as recited in claim 1, wherein calibration data computed by the color correction device is stored on respective LED arrays of the two or more LED arrays.
11. A lighting system, comprising: a plurality of LED panels; and at least one color correction device for driving the plurality of LED panels, the at least one color correction device including: a computation engine including a processor and a memory coupled to the processor, the computation engine being configured to receive reference color data; 0651-0011-1USPage 36 of 39a non-transitory computer readable medium containing a software application stored in the memory and configured to compute adjustment values needed to achieve the reference color data from a target color; and an output configured to output color corrected signals to light emitting diodes (LEDs) by shortening or lengthening duty cycles to adjust color combinations.
11. A color correction panel, comprising: a target panel including a plurality of target light emitting diodes (LEDs); a diffuser over the target LEDs to blend colors output from the target LEDs; a color corrector device coupled to the target panel, the color corrector device including: a computation engine including a processor and a memory coupled to the processor, the computation engine being configured to receive reference color data; a non-transitory computer readable medium containing a software application configured to compute adjustment values needed to achieve the reference color data from a target color; and an output configured to output color corrected signals to light emitting diodes (LEDs) to achieve a reference color associated with the reference color data from the target color of the LEDs for color matching control between two or more LED arrays within an environment, wherein the computation engine predicts how much a duty cycle of each color is increased or decreased to achieve uniform color appearance between the two or more LED arrays.
12. The lighting system as recited in claim 11, wherein the LEDs are assembled into one or more LED panels.

11. ” a target panel including a plurality of target light emitting diodes (LEDs)”
13. The lighting system as recited in claim 12, wherein the shortening or lengthening of the duty cycles of at least one of the one or more LED panels causes all the LED panels to produce a same perceived color.

12. The color correction panel as recited in claim 11, wherein the computation engine performs linear algebra and matrix operations to predict how much the duty cycle of each color is increased or decreased to achieve the uniform color appearance between the two or more LED arrays.
14. The lighting system as recited in claim 12, wherein the shortening or lengthening of the duty cycles of at least one of the one or more LED panels causes the one or more LED panels to produce an originally intended color.

13. The color correction panel as recited in claim 11, wherein the computation engine computes panel vectors for a reference panel of LEDs that provides the reference color data alters duty cycles for the target panel of LEDs to match the reference color of the reference panel.
16. The lighting system as recited in claim 12, wherein the adjustment values are stored on respective LED panels.

18. The color correction panel as recited in claim 11, wherein calibration data computed by the color correction device is stored on respective LED arrays of the two or more LED arrays.
17. The lighting system as recited in claim 12, wherein the adjustment values are predetermined and stored on a memory of respective LED panels.

19. The color correction panel as recited in claim 11, wherein the target panel can be decoupled from the color corrector device and data from the color corrected signals can be stored in memory on the target panel to be employed by the target panel to correct its color.


	Regarding claim 1, all limitations of the subject application '172 are included in claim 1 of the stated patent ‘486.
Regarding claim 2, all limitations of the subject application '172 are included in claim 2 of the stated patent ‘486.
Regarding claim 3, all limitations of the subject application '172 are included in claim 3 of the stated patent ‘486.
Regarding claim 4, all limitations of the subject application '172 are included in claim 5 of the stated patent ‘486.
Regarding claim 5, all limitations of the subject application '172 are included in claim 5 of the stated patent ‘486.
Regarding claim 6, all limitations of the subject application '172 are included in claim 5 of the stated patent ‘486. Moreover the differences thereof about terminology such as “brightness values of red, green, and blue light” in claim 6 of the subject application '172 vs “panel” consists color LEDs “in claim 6 of the stated patent ‘486 would have been deemed same as basic colors LEDs are in panel to create all other colors by a person skilled in the art.
Regarding claim 11, all limitations of the subject application '172 are included in claim 11 of the stated patent ‘486.
Regarding claim 12, all limitations of the subject application '172 are included in claim 11 of the stated patent ‘486.
Regarding claim 13, all limitations of the subject application '172 are included in claim 12 of the stated patent ‘486.
Regarding claim 14, all limitations of the subject application '172 are included in claim 13 of the stated patent ‘486.
Regarding claim 16, all limitations of the subject application '172 are included in claim 18 of the stated patent ‘486.
Regarding claim 17, all limitations of the subject application '172 are included in claim 19 of the stated patent ‘486.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ong et al.(Pub. No.: US 2018/0286297 A1).

Regarding claim 1, Ong teaches Ong teaches a color correction device (FIG. 2A-2B, Display controller 250  and paragraph [0067], “display controller 250 to correct for any color and/or luminance drift”), comprising: a computation engine including a processor (FIG. 2A GPU 140) and a memory (FIG. 2A, Storage Medium, 280) coupled to the processor (FIG. 2A), the computation engine being configured to receive reference color data (paragraph [0035], “GPU 140 may include a non-transitory computer readable medium software or firmware module that can be utilized to configure display configuration settings”); a non-transitory computer readable medium containing a software application stored in the memory (paragraph [0067], “the set of display device characterization values 345 are stored within storage medium 280”)  and configured to compute adjustment values needed to achieve the reference color data from a target color (paragraph [0039] and (paragraph [0067], “the set of characterization values may be stored within a storage medium of the display device or the information handling system.  In the embodiments of FIGS. 2A and 2B, the set of display device characterization values 345 are stored within storage medium 280 of display device 200, and used by display controller 250 to correct for any color and/or luminance drift”); and an output configured to output color corrected signals to light emitting diodes (LEDs) by shortening or lengthening duty cycles to adjust color combinations (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point…display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”, here modifying duty cycle is the shortening or lengthening duty cycles).

Regarding claim 3, Ong further teaches the LEDs are assembled into one or more LED panels (paragraph [0075],” computes a predicted light output in step 430 by combining the first set of color values obtained in step 420 with the set of characterization values 345, which were generated at the time of manufacturing and stored within the display device”).

Regarding claim 4, Ong further teaches 4. the shortening or lengthening of the duty cycles of at least one of the one or more LED panels causes all the LED panels to produce a same perceived color  (paragraph [0075],” computes a predicted light output in step 430 by combining the first set of color values obtained in step 420 with the set of characterization values 345, which were generated at the time of manufacturing and stored within the display device” and (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point.  In the embodiments shown in FIGS. 2A and 2B, display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”).

Regarding claim 5, Ong further teaches the shortening or lengthening of the duty cycles of at least one of the one or more LED panels causes the one or more LED panels to produce an originally intended color (paragraph [0075],” computes a predicted light output in step 430 by combining the first set of color values obtained in step 420 with the set of characterization values 345, which were generated at the time of manufacturing and stored within the display device” and (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point.  In the embodiments shown in FIGS. 2A and 2B, display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”).

Regarding claim 6, Ong further teaches the color correction device derives adjustment values for its calculations from a color sensor (paragraph [0057], “a light sensor, which is disposed within the display device for receiving the emitted light (in step 320).  The first set of color values may be obtained (i.e., directly measured or calculated) in a first color space”), the color sensor including an optoelectronic device that records the brightness values of red, green, and blue light independently (paragraph [0057], “a light sensor, which is disposed within the display device for receiving the emitted light (in step 320). The first set of color values may be obtained (i.e., directly measured or calculated) in a first color space, including but not limited to, the CIE 1931 XYZ color space, the CIE 1931 xyY color space, the CIE 1931 RGB color space”).

Regarding claim 7, Ong further teaches the adjustment values(FIG. 2A-2B and paragraph [0057], “first set of color values corresponding to the light emitted by the light source from a light sensor,…The first set of color values may be obtained (i.e., directly measured or calculated) in a first color space) are stored on respective LED panels (paragraph [0075], “display controller 250 calculates the second set of color values by multiplying the first set of color values obtained from light sensor 290 in step 420 with the set of characterization values 345 stored, for example, within storage medium 280”).

Regarding claim 8, Ong further teaches the adjustment values are predetermined and stored on a memory of respective LED panels (paragraph [0039] and (paragraph [0067], “the set of characterization values may be stored within a storage medium of the display device or the information handling system.  In the embodiments of FIGS. 2A and 2B, the set of display device characterization values 345 are stored within storage medium 280 of display device 200, and used by display controller 250 to correct for any color and/or luminance drift”).

Regarding claim 9, Ong further teaches the color correction device is hardwired to the one or more LED panels (FIG. 1, and paragraph [0043], “backlight panel 230 is included within the display device 200 to illuminate display panel 220 and produce a visible image on the display panel/display screen of the display device…, most LCD display devices are now being provided with an LED backlight”).

Regarding claim 11, Ong teaches a plurality of LED panels (FIG. 2A, 210, 222, 234) ; and at least one color correction device for driving the plurality of LED panels (FIG. 2A-2B, Display controller 250  and paragraph [0067], “display controller 250 to correct for any color and/or luminance drift”), the at least one color correction device including: a computation engine including a processor  (FIG. 2A GPU 140) and a memory (FIG. 2A, Storage Medium, 280) coupled to the processor (FIG. 2A), the computation engine being configured to receive reference color data (paragraph [0035], “GPU 140 may include non-transitory computer readable medium containing a software or firmware module that can be utilized to configure display configuration settings”); a non-transitory computer readable medium containing a software application (paragraph [0067], “the set of display device characterization values 345 are stored within storage medium 280”) stored in the memory and configured to compute adjustment values needed to achieve the reference color data from a target color (paragraph [0039] and (paragraph [0067], “the set of characterization values may be stored within a storage medium of the display device or the information handling system.  In the embodiments of FIGS. 2A and 2B, the set of display device characterization values 345 are stored within storage medium 280 of display device 200, and used by display controller 250 to correct for any color and/or luminance drift”); and an output configured to output color corrected signals to light emitting diodes (LEDs) by shortening or lengthening duty cycles to adjust color combinations (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point…display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”, here modifying duty cycle is the shortening or lengthening duty cycles).

Regarding claim 12, Ong further teaches the LEDs are assembled into one or more LED panels (paragraph [0075],” computes a predicted light output in step 430 by combining the first set of color values obtained in step 420 with the set of characterization values 345, which were generated at the time of manufacturing and stored within the display device”).

Regarding claim 13, Ong further teaches the shortening or lengthening of the duty cycles of at least one of the one or more LED panels causes all the LED panels to produce a same perceived color  (paragraph [0075],” computes a predicted light output in step 430 by combining the first set of color values obtained in step 420 with the set of characterization values 345, which were generated at the time of manufacturing and stored within the display device” and (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point.  In the embodiments shown in FIGS. 2A and 2B, display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”).

Regarding claim 14, Ong further teaches the shortening or lengthening of the duty cycles of at least one of the one or more LED panels causes the one or more LED panels to produce an originally intended color (paragraph [0075],” computes a predicted light output in step 430 by combining the first set of color values obtained in step 420 with the set of characterization values 345, which were generated at the time of manufacturing and stored within the display device” and (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point.  In the embodiments shown in FIGS. 2A and 2B, display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”).

Regarding claim 15, Ong further teaches the color correction device derives adjustment values for its calculations from a color sensor (paragraph [0057], “a light sensor, which is disposed within the display device for receiving the emitted light (in step 320).  The first set of color values may be obtained (i.e., directly measured or calculated) in a first color space”), the color sensor including an optoelectronic device that records the brightness values of red, green, and blue light independently (paragraph [0057], “a light sensor, which is disposed within the display device for receiving the emitted light (in step 320). The first set of color values may be obtained (i.e., directly measured or calculated) in a first color space, including but not limited to, the CIE 1931 XYZ color space, the CIE 1931 XYZ color space, the CIE 1931 RGB color space”).

Regarding claim 16, Ong further teaches the adjustment values(FIG. 2A-2B and paragraph [0057], “first set of color values corresponding to the light emitted by the light source from a light sensor,…The first set of color values may be obtained (i.e., directly measured or calculated) in a first color space) are stored on respective LED panels (paragraph [0075], “display controller 250 calculates the second set of color values by multiplying the first set of color values obtained from light sensor 290 in step 420 with the set of characterization values 345 stored, for example, within storage medium 280”).

Regarding claim 17, Ong further teaches the adjustment values are predetermined and stored on a memory of respective LED panels (paragraph [0039] and (paragraph [0067], “the set of characterization values may be stored within a storage medium of the display device or the information handling system.  In the embodiments of FIGS. 2A and 2B, the set of display device characterization values 345 are stored within storage medium 280 of display device 200, and used by display controller 250 to correct for any color and/or luminance drift”).

Regarding claim 18, Ong further teaches the color correction device is hardwired to the one or more LED panels (FIG. 1, and paragraph [0043], “backlight panel 230 is included within the display device 200 to illuminate display panel 220 and produce a visible image on the display panel/display screen of the display device…, most LCD display devices are now being provided with an LED backlight”).

Regarding claim 20, Ong further teaches receiving, via a computation engine (FIG. 2A GPU 140), reference color data; computing adjustment values needed to achieve the reference color data from a target color (paragraph [0039] and (paragraph [0067], “the set of characterization values may be stored within a storage medium of the display device or the information handling system.  In the embodiments of FIGS. 2A and 2B, the set of display device characterization values 345 are stored within storage medium 280 of display device 200, and used by display controller 250 to correct for any color and/or luminance drift”); and outputting color corrected signals to light emitting diodes (LEDs) by shortening or lengthening duty cycles to adjust color combinations (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point…display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”, here modifying duty cycle is the shortening or lengthening duty cycles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (Pub. No.: US 2018/0286297 A1) in view of Bora et al. (Pub. No. US 2016/0323972 A1).

Regarding claim 10, Ong further teaches the color correction device is connected to the one or more LED panels (paragraph [0030], “one or more network ports for communicating with external devices as well as various input and output (I/O) devices, such as a keyboard, a mouse, touch screen and/or a video display”) but does not disclose wirelessly connected to the one or more LED panels.

Bora teaches the color correction device is wirelessly connected to the one or more LED panels (paragraph [0007], “a color calibration interface on a control device wirelessly connected to the first lighting device and the second lighting device; sending a color calibration command from the control device to the first lighting device and the second lighting device”)

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ong in view of Bora to incorporate wireless connection for automatically adjusting one or more color parameters on the first lighting device or the second lighting device or both lighting devices based on the color calibration command (Bora, paragraph [0007]).

Regarding claim 19, Ong further teaches the color correction device is connected to the one or more LED panels (paragraph [0030], “one or more network ports for communicating with external devices as well as various input and output (I/O) devices, such as a keyboard, a mouse, touch screen and/or a video display”) but does not disclose wirelessly connected to the one or more LED panels.

Bora teaches the color correction device is wirelessly connected to the one or more LED panels (paragraph [0007], “a color calibration interface on a control device wirelessly connected to the first lighting device and the second lighting device; sending a color calibration command from the control device to the first lighting device and the second lighting device”)

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ong in view of Bora to incorporate wireless connection for automatically adjusting one or more color parameters on the first lighting device or the second lighting device or both lighting devices based on the color calibration command (Bora, paragraph [0007]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if overcome double patenting rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 2, prior art whether stand alone or in combination do not teach the limitation “linear algebra and matrix operations to predict how much a duty cycle of each color is increased or decreased to achieve uniform color appearance between the two or more LED arrays”. Limitations of claim 2 as a whole are not taught by prior art therefore claim 2 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831